Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 15 and 29  is the inclusion of the limitations of 

“wherein the at least one primary fuel pump (10) is, in comparison with the at least one secondary fuel pump (12), dimensioned so as to be less powerful than the at least one secondary fuel pump (12) and is configured for a part-load range of the internal combustion engine, wherein, in the full-load range of the internal combustion engine, the more powerful at least one secondary fuel pump (12) is switchable in via the check valve (28) to the conveying path to provide support to the less powerful at least one primary fuel pump (10).” in claim 15 and 

“at least one second suction jet pump configured to be coupled to the at least one primary fuel pump (10); …wherein the at least one primary fuel pump (10) is configured to supply, as required, the at least one second suction jet pump with a second fuel jet having a lower fuel or propellant flow rate than is supplied to the first suction jet pump.” in claim 29 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747